                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
IN THE MATTER OF THE SEARCH
OF
                                                  Case No.     18-sw-6271-SKC
Facebook ID # 100006294720664
THAT IS STORED AT PREMISES                        Filed Under Restriction
CONTROLLED BY FACEBOOK INC.


        ORDER TO RESTRICT CASE AND ORDER FOR NON-DISCLOSURE
                 AND ORDER TO KEEP ACCOUNT ACTIVE



      Upon the motion of the United States of America, and for good cause shown, it is

ORDERED as follows:

   1) restriction of the case and documents to Level 3 is appropriate for good cause shown

      under D.C.Colo.LCrR 47.1 such that the case, including the Search Warrant, Application

      and Affidavit in the above-captioned matter, as well as the Government’s Motion to

      Restrict and this Order, are restricted at Level 3 until further order of the Court;

   2) pursuant to Title 18, United States Code, Sections 2703(b)(1)(A) and 2705(b), the Social

      Networking Service Provider to whom this Search Warrant is directed shall not disclose

      the existence of this Search Warrant or this Order of the Court, to the listed subscriber or

      to any other person, other than its personnel essential for compliance with the execution

      of this Search Warrant until further order of the Court; and

      the Social Networking Service Provider to whom this Search Warrant is directed shall
   maintain the account further detailed in Attachment A of the Search Warrant in an open

   and active status.



DATED this _____
            20th day of November 2018.



                                       BY THE COURT:

                                       ____________________________________
                                       S. KATO CREWS
                                       UNITED STATES MAGISTRATE JUDGE
                                       DISTRICT OF COLORADO
